Citation Nr: 1205014	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-31 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a lumbar spine disability, claimed as lumbar strain.

4.  Entitlement to service connection for sciatica of the bilateral lower extremities.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in part, denied the claim of service connection for major depressive disorder and denied the other claims for service connection.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The Board has recharacterized the Veteran's claim for service connection for a psychiatric disability. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for a nervous condition in an unappealed February 1995 rating decision which is final.  

2.  Evidence received since February 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  


CONCLUSION OF LAW

New and material evidence having been received; the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim for service connection for a psychiatric disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The July 2009 rating decision indicates that the claim for service connection for a psychiatric disability was confirmed and continued, thus not reopened, but then goes on to say it was reopened.  The July 2010 Statement of the Case (SOC) indicates that the issue was reopened and denied on the merits.  The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1995 rating decision the RO denied the Veteran's claim for service connection for a "nervous condition."  The RO notified the Veteran of this decision the same month.  The Veteran did not submit any new evidence or file a timely notice of disagreement to initiate an appeal and the rating decision became final.  

The evidence of record at the time of the February 1995 rating decision consisted of copies of private and VA treatment records dated after the Veteran's military service, which showed treatment for alcohol and drug dependence.  These records did not reveal a confirmed diagnosis of any psychiatric disability.  

The evidence received since the February 1995 rating decision includes more recent VA treatment records indicating current diagnoses of major depressive disorder.  This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for a psychiatric disability is warranted.  

ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.



REMAND

Complete copies of the Veteran's service treatment records have not been obtained.  Copies of his dental records have been obtained.  In May 2009, the RO received a copy of only the Veteran's April 1980 entrance examination report.  Review of the record does not reveal any explanation for the lack of service treatment records or the inability to obtain them.  The record also indicates that the Veteran received substance abuse treatment during service.  Those records may not have been contained in his service treatment records.  Finally, the SOC indicates that the evidence considered included "DD 214 and personnel records" from the Veteran's period of service.  A copy of the Veteran's separation papers, DD 214, is of record; however, no other service personnel records are contained in the claims file.  

All of the Veteran's service treatment records and service personnel records have not been obtained and are not contained in the record.  The record does not contain an adequate explanation as to the lack of these records, nor does it indicate that all steps have been taken under the duty to assist to obtain these records.  Additional attempts to secure these records need to be made.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The Veteran indicates that he received treatment at VA Medical Center (VAMC) Mountain Home beginning in 1994.  Copies of these records have not been obtained.  This should be done as records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran should be accorded Compensation and Pension examinations for his claimed disabilities.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Make an attempt to secure complete copies of all service treatment records pertaining to this Veteran from the service department or the appropriate depository of records.   A specific request should also be made for any substance abuse treatment records which may be maintained separately from the Veteran's service treatment records.  Document all efforts made to obtain these records.  If the records are not available, a specific finding of unavailability needs to be made along with any necessary notification to the Veteran.  

2.  Obtain complete copies of the Veteran's service personnel records from the service department or the appropriate depository of records.  Document all efforts made to obtain these records.  If the records are not available, a specific finding of unavailability needs to be made along with any necessary notification to the Veteran.

3.  Obtain the Veteran's treatment records from VAMC Mountain Home for the period of time from January 1994 to the present.  

4.  Schedule the Veteran for a VA audiology Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of hearing loss and tinnitus found to be present.  The examiner should review the evidence of record with attention to the Veteran's reports of being exposed to the noise of non-combat weapons fire during service and provide opinions on the following:

* Whether the Veteran has a current hearing loss disability.

* Whether the Veteran has a current tinnitus disability.

* Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus disability was incurred during active service, or as the result of the claimed noise exposure during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA Compensation and Pension examination for disabilities of the spine.  The report of examination should include a detailed account of all manifestations of spine disorders, including neurologic symptoms of the lower extremities, found to be present.  The examiner should review the evidence of record with attention to any available service treatment records and VA records dating from service to the present and provide opinions on the following:

* The exact diagnoses of any current low back disability.

* Whether the Veteran also warrants a diagnosis of sciatica, or radiculopathy of the lower extremities as a related disability.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current low back disability was incurred during active service, or as the result of reported injuries during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA psychiatric Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with which disorders.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  The examiner should review the evidence of record with attention to any available service treatment records and VA records dating from service to the present showing treatment for substance dependence and provide opinions on the following:

* The exact diagnoses of any current psychiatric disability, independent of the Veteran's substance abuse disorders.

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability was incurred during active service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

8.  Following the above, readjudicate the Veteran's claims for service connection.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his attorney should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


